470 F.2d 1000
Brodus and Aura PARHAM, Plaintiffs-Appellants,v.Sherry Johanne EDWARDS and Marvin E. Turner, Defendants-Appellees.
No. 72-3001 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 16, 1973.

J. S. Hutto, Brunswick, Ga., for plaintiffs-appellants.
Anthony D. Smith, Albert Fendig, Jr., Brunswick, Ga., for defendants-appellees.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
For reasons sufficiently stated by the District Court, 346 F.Supp. 968 (S.D. Georgia 1972), the judgment is affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I